DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are being examined on the merits in this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 5, it is suggested to amend “structural unit” to - -of a structural unit- -.
In claim 1, line 6, it is suggested to amend “to all structural units” to - -to all structural units of the crosslinked polymer  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, it is not clear if “the ethylenically unsaturated carboxylic acid monomer” in line 8 is the same as “an ethylenically unsaturated carboxylic acid monomer” of line 6 or “the ethylenically unsaturated carboxylic acid monomer” of line 9-10 as it is associated to a converted component in a non-neutralized form. Similarly, it is not clear if “the ethylenically unsaturated carboxylic acid monomer” of line 9-10 is the same as “an ethylenically unsaturated carboxylic acid monomer” of line 6 as it includes a salt but the one in line 6 does not. 
Regarding dependent claims 2-4, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sonobe et al. (U.S. Patent Application Publication 2017/0244095).
	Regarding claim 1, Sonobe teaches a crosslinked polymer (i.e., water soluble polymer) (paragraph [0016], [0143]) having a carboxyl group or a salt thereof (paragraph [0041]), wherein:
	the crosslinked polymer includes:
		at least 20% by mass and no greater than 79.5% by mass structural unit derived from an ethylenically unsaturated carboxylic acid monomer relative to all structural units (paragraph [0016]). 
	Sonobe teaches the neutralization of the ethylenically unsaturated carboxylic acid monomer and a salt thereof (paragraph [0096-0097], [0104], [0239]). In the absence of a teaching where a non-neutralized ethylenically unsaturated carboxylic acid monomer and a salt in the crosslinked polymer is present, there would not be a reason or guidance to have one. Sonobe does not teach 5.0% by mass or less of a non-neutralized form of the ethylenically unsaturated carboxylic acid monomer. However, as indicated above, Sonobe teaches the neutralization of the ethylenically unsaturated carboxylic acid monomer therefore, it is interpreted that there is 0% by mass of a non-neutralized form of the ethylenically unsaturated carboxylic acid monomer.    
It is noted that Sonobe differ in the exact % by mass range of the structural unit derived from an ethylenically unsaturated carboxylic acid monomer as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the % by mass range Sonobe overlap the instant claimed range and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claim 2, Sonobe teaches the crosslinked polymer o a salt thereof further comprises a structural unit derived from a crosslinkable monomer (paragraph [0143], [0175]).
Regarding claim 3, Sonobe teaches the salt of the crosslinked polymer comprises lithium salt (paragraph [0049], [0053], [0086]).
Regarding claim 4, Sonobe teaches 1.0% by mass aqueous solution of the crosslinked polymer or a salt thereof shows a pH of at least 3 and no greater than 12 (paragraph [0037]). It is noted that the claimed % by mass and that of Sonobe differ in 0.5% however, given the broad range of Sonobe pH, the % by mass are so close that one of ordinary skill in the art could have considered different concentrations to include .5% by mass to try find an optimum pH level particularly, when pH level adjustments provide stability to the composition (paragraph [0104]).

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fujiwara et al. (U.S. Patent Application Publication 2014/0256872). 
Matsuzaki et al. (U.S. Patent Application Publication 2017/0352886).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723